Citation Nr: 1342041	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-22 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for cause of death or accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her grandson




ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran served honorably from August 1943 to March 1946.  He passed in August 2010.  The Appellant is seeking benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2013 the Appellant appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The Board must note that in reviewing this case the Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to ensure a total review of the evidence.

The appellant is the surviving spouse of a veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  The RO developed the claim, finding that the appellant received $992 per month from Social Security, for an annual income of $11,904.  The appellant's claim for death pension benefits was denied in the January 2011 notice letter, but no reasons for the denial were provided in the letter or the rating decision.  Presumably, it was because the appellant's income exceeded the maximum allowable pension rate of $7,933 (now $8,219).  However, by not providing the appellant any rationale as to the reasons for the denial, the RO deprived her of the opportunity to submit information as to any expenses, such as unreimbursed medical expenses, which would reduce her countable income.  The Board does not have jurisdiction over this issue, since it was not appealed, but to rectify this situation, the RO should send the appellant a letter informing her exactly why her claim for death pension benefits was previously denied and invite her to submit information as to her income and expenses.
   
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Appellant is seeking service connection for the cause of the Veteran's death, renal failure due to renal carcinoma.  The Board finds remand is required for further development at this time.

The claims file includes three signed authorizations to release medical information to the VA dated in October 2010.  These releases allege the Veteran was treated at Dorcy Cancer Center, Valley-Wide Health Systems, and Pueblo Parkview Hospital for his cancer prior to his passing.  It appears no action was taken by the VA to obtain these private treatment records and they are not included in the claims file.  Such files would be highly relevant to the issue on appeal and should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  After obtaining the necessary authorization from the Appellant obtain records of all private medical treatment the Veteran received for his renal carcinoma prior to his passing, specifically including records from Dorcy Cancer Center, Valley-Wide Health Systems, and Pueblo Parkview Hospital.  All actions to obtain the requested records should be fully documented in the claims file, including any negative response.	

2.  After completing the foregoing, readjudicate the appeal in light of all the additional evidence added to the record.  If the claim remains denied provide the Ap pellant and her representative with a supplemental statement of the case and allow an appropriate time for response.
	
The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



